2:19-cv-02777-DCN-BM        Date Filed 05/20/20        Entry Number 40      Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

      MAHMOUD HAMADA,                     )
                                          )
                        Plaintiff,        )                No. 2:19-cv-02777-DCN-BM
                                          )
                  vs.                     )                        ORDER
                                          )
      THE BOEING COMPANY and DAVE         )
      CARBON,                             )
                                          )
                        Defendants.       )
      ____________________________________)

             This matter is before the court on United States Magistrate Judge Bristow

      Marchant’s report and recommendation (“R&R”) recommending that the court grant

      defendants The Boeing Company (“Boeing”) and Dave Carbon’s (“Carbon”)

      (collectively, “defendants”) motion to dismiss, ECF No. 34. For the reasons set forth

      below, the court adopts the R&R and grants the motion to dismiss.

                                        I. BACKGROUND

             This action arises out of plaintiff Mahmoud Hamada’s (“Hamada”) employment

      with Boeing. Hamada, who is Egyptian/Middle Eastern, began working for Boeing in

      2014 as a Flight Readiness Mechanic. He alleges that in 2015, he was accused of being a

      terrorist threat and was terminated from Boeing. The FBI investigated Hamada and

      determined that he was not a terrorist four days later, but Boeing allegedly refused to

      rehire Hamada for three weeks. Hamada also alleges that Carbon “published several

      false statements regarding” Hamada, including that Hamada had been accused of being a

      terrorist and had been terminated and rehired by Boeing because of litigation. Am.

      Compl. ¶ 14.



                                                   1
2:19-cv-02777-DCN-BM        Date Filed 05/20/20         Entry Number 40      Page 2 of 14




             In 2016, Hamada was assigned to work on the Dash-10 Test Plane Build Project,

      which entailed installing the full interior of three test Dash-10 planes, the newest version

      of the 787 Dreamliner. Then in 2017, he was assigned to work on the Test Plane

      Refurbishment Project, which converted the test planes for sale to commercial airlines.

      Hamada alleges that almost all of the employees who worked on this project were union

      supporters and wore their union badge lanyards, wrist bands, hats, and shirts, and that

      Hamada himself always wore his union wrist band and lanyard. Hamada alleges that in

      2017, there was a plant-wide vote related to the union, which the union lost, and that after

      the vote, Carbon moved 70% of the Dash-10 mechanics to “buildings 20 and 30.” Am.

      Compl. ¶ 22. This was a source of frustration for the mechanics.

             Hamada alleges that from December 2017 to July 2018, he was supervised by

      Ryan F. Tracey and Keith McDonald (“McDonald”). McDonald allegedly “specifically

      hated the unions and regularly informed employees he left Boeing Seattle because of the

      unions and the rain.” Am Compl. ¶ 23. Hamada explains that he rarely spoke to

      McDonald because of his attitude and unprofessionalism. Hamada then alleges that he

      “made a complaint against Keith McDonald and his differential treatment of employees

      based on Race, Religion, Color and National Origin.” Am. Compl. ¶ 26.

             While Hamada was employed with Boeing, his mother suffered from medical

      conditions related to her heart. Hamada applied for intermittent Family Medical Leave

      Act (“FMLA”) leave from May 11, 2018 to June 6, 2018, which was approved. He

      applied again for intermittent FMLA leave on June 18, 2018 because his father went to

      the hospital, and he received preliminary approval from June 18, 2018 to June 21, 2018.




                                                    2
2:19-cv-02777-DCN-BM        Date Filed 05/20/20       Entry Number 40     Page 3 of 14




      Hamada alleges that he returned to work on June 19, 2018 and learned that Boeing

      believed that his paperwork was incomplete.

              Hamada alleges that on September 6 or 7, 2018, his father, who had traveled to

      Egypt with Hamada’s mother, called him to tell him that Hamada’s mother was in the

      hospital and not doing well. Hamada’s father insisted that Hamada travel to Egypt and

      bring some of his mother’s medications with him. Hamada told Boeing that he wanted to

      use vacation time for the next two weeks. Boeing preliminarily approved Hamada’s

      leave and told Hamada that he would need to provide paperwork from his mother’s

      physician. Hamada traveled to Egypt on September 8, 2018 and sent an email to Boeing

      on September 17, 2018 with paperwork from his mother’s physician.

              On September 18, 2018, Hamada received a letter from Boeing stating that they

      did not have sufficient information about his leave request. On October 8, 2018, Hamada

      received an email stating that his documentation was insufficient and his FMLA leave

      was denied.1 Hamada allegedly attempted to contact Boeing and received no response.

      Hamada stayed in Egypt, and on October 24 or 25, he was informed by a coworker that

      he had been terminated. When Hamada arrived in New York on November 1, 2018, he

      received a voicemail from McDonald informing him that he had been terminated.

      Hamada went to Human Resources a few days later, where they allegedly would not tell

      Hamada why he had been terminated. Then on November 15, 2018, Hamada received a

      “CAM” from Boeing that stated that Hamada was terminated by McDonald. Am. Compl.

      ¶ 39.




              1
              The court assumes that Hamada applied for FMLA leave after he used his two
      weeks of vacation time.
                                                  3
2:19-cv-02777-DCN-BM         Date Filed 05/20/20       Entry Number 40       Page 4 of 14




             Hamada filed a charge of discrimination with the Equal Employment Opportunity

      Commission on January 28, 2019, and Hamada filed this action in the Court of Common

      Pleas in Charleston County, South Carolina on August 30, 2019. Defendants removed

      the case on September 30, 2019, ECF No. 1, and filed a motion to dismiss on October 7,

      2019, ECF No. 5. After that motion was fully briefed, Hamada amended his complaint.

      ECF No. 19. The amended complaint includes claims for: (1) wrongful termination in

      violation of public policy; (2) FMLA violations; (3) slander; (4) race, national origin, and

      religious discrimination in violation of 42 U.S.C. § 1981 and Title VII; (5) retaliation for

      complaints regarding race discrimination; and (6) hostile work environment in violation

      of 42 U.S.C. § 1981 and Title VII. Defendants filed another motion to dismiss on

      January 24, 2020. ECF No. 20. Their motion seeks dismissal of the wrongful

      termination in violation of public policy, slander, and hostile work environment causes of

      action, dismissal of Carbon as a defendant, and the striking of any reference to sexual

      discrimination in the amended complaint.2 Hamada filed his response on February 7,

      2020, ECF No. 22, and defendants replied on February 14, 2020, ECF No. 23. The R&R

      was issued on March 30, 2020 and recommends granting defendants’ motion. ECF No.

      34. Hamada filed his objections to the R&R on April 12, 2020. ECF No. 36.

      Defendants replied to the objections on April 21, 2020. ECF No. 37.

                                           II. STANDARD

             The magistrate judge makes only a recommendation to the court. Mathews v.

      Weber, 423 U.S. 261, 270 (1976). The recommendation carries no presumptive weight,

      and the responsibility to make a final determination remains with the court. Id. at 270-71.



             2
                 These allegations were included in the amended complaint by mistake.
                                                   4
2:19-cv-02777-DCN-BM          Date Filed 05/20/20        Entry Number 40       Page 5 of 14




      The court may “accept, reject, or modify, in whole or in part, the findings or

      recommendations made by the magistrate judge . . . or recommit the matter to the

      magistrate judge with instructions.” 28 U.S.C. § 636(b)(1). The court is charged with

      making a de novo determination of any portion of the R&R to which a specific objection

      is made. Id. However, de novo review is unnecessary when a party makes general and

      conclusory objections without directing a court’s attention to a specific error in the

      magistrate judge’s proposed findings. Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.

      1982).

                                           III. DISCUSSION

               Hamada raises seven objections to the R&R. In response, defendants argue that

      the court is not required to conduct a de novo review of Hamada’s objections because

      they either lack specificity or advance identical arguments made to the magistrate judge.

      Defendants alternatively argue that Hamada’s objections are based on arguments that

      were already rejected by the R&R. The court considers each argument in turn.

               A. Necessity of De Novo Review

               The court must first determine whether Hamada’s objections are specific enough

      to warrant de novo review. Given the brevity of the objections, the court lists them in

      their entirety:

               1. The Court failed to consider the facts as presented in complaint [sic].

               2. The Court failed to consider that 3 different state court judges have ruled
               that the plaintiffs’ [sic] in these cases have presented valid causes of action
               for Wrongful Termination in Violation of Public Policy. Alton Owen v.
               The Boeing Company, Richard Mester v. The Boeing Company, Joe
               Delmaro v. The Boeing Company.




                                                     5
2:19-cv-02777-DCN-BM        Date Filed 05/20/20         Entry Number 40       Page 6 of 14




             3. The Court failed to consider that the alternative remedy did not apply to
             the Plaintiff because the Plaintiff did not meet the requirements of an AIR
             21 complaint.

             4. The Court errored as the plaintiff’s claims are sufficient to present a valid
             cause of action.

             5. Failed to consider that the Defendant Carbon made false statements
             regarding the Plaintiff that led to his termination.

             6. Failed and refused to consider the treatment received by the Plaintiff
             while employed with the Defendant after he was considered a terrorist based
             on his race.

             7. The Court failed to consider that the Plaintiff was supervised by Keith
             McDonald and as stated in the complaint: Keith McDonald specifically
             hated the unions and regularly informed employees he left Boeing Seattle
             because of the unions and the rain. The Plaintiff rarely spoke to McDonald
             because of his attitude and unprofessionalism. Leading to a hostile work
             environment. Further included in the complaint the Plaintiff clearly stated
             that he made a complaint against Keith McDonald and his differential
             treatment of employees based on Race, Religion, Color and National Origin
             during his employment which could and did lead to a hostile work
             environment and his termination. As stated in the complaint McDonald
             terminated the Plaintiff despite at the time of Plaintiff’s termination
             McDonald was not the Plaintiff’s direct supervisor.

      ECF No. 36 at 6–7. Since Hamada numbered his objections, the court will refer to them

      according to their number, i.e., “Objection # 1.”

             A district court “shall make a de novo determination of those portions of the

      report or specified proposed findings or recommendations to which objection is made.”

      28 U.S.C. § 636(b)(1) (emphasis added); see also Fed. R. Civ. P. 72 (“[A] party may

      serve and file specific written objections to the proposed findings and recommendations.”

      (emphasis added)). “An objection is specific if it ‘enables the district judge to focus

      attention on those issues—factual and legal—that are at the heart of the parties’ dispute.’”

      Dunlap v. TM Trucking of the Carolinas, LLC, 288 F. Supp. 3d 654, 662 n.6 (D.S.C.

      2017) (quoting One Parcel of Real Prop. Known As 2121 E. 30th St., 73 F.3d 1057, 1059

                                                    6
2:19-cv-02777-DCN-BM        Date Filed 05/20/20        Entry Number 40      Page 7 of 14




      (10th Cir. 1996)). “A specific objection to the Magistrate’s Report thus requires more

      than a reassertion of arguments from the complaint or a mere citation to legal

      authorities.” Jones v. BOP Diresctor, 2019 WL 5677536, at *1 (D.S.C. Nov. 1, 2019).

             The court finds that Objection # 1 and Objection # 4 are not specific enough to

      warrant de novo review. Objection # 1 argues that the R&R “failed to consider the facts

      as presented” in the complaint. Hamada does not point the court to which allegations the

      R&R failed to consider, nor does Hamada argue how the R&R failed to consider those

      allegations “as presented.” As to Objection # 4, Hamada simply argues that he has

      sufficiently pleaded his causes of actions and cites to the 12(b)(6) standard without

      explaining why Hamada has sufficiently pleaded his claims or directing the court to any

      specific error made by the R&R.

             Given these conclusory objections and Hamada’s failure to “direct the court to a

      specific error in the magistrate’s proposed findings and recommendations,” the court

      need only review the proportions of the R&R relevant to these objections for clear error.

      Orpiano, 687 F.2d at 47. After considering Objection # 1 and Objection # 4 and

      reviewing the record using the clear error standard, the court finds that Hamada’s

      objections are without merit.3

             Next, defendants argue that the court is not required to conduct a de novo review

      of Objection # 2 and Objection # 3 because Hamada’s arguments about these objections

      are verbatim recitations of arguments presented to the magistrate judge. 4 Objections are



             3
                To the extent Hamada argues that he sufficiently stated a claim within another
      specific objection, the court considers that argument below.
              4
                Defendants argue this is true for Objection # 4 as well, but having already found
      that Objection # 4 is not subject to de novo review, the court does not consider the
      objection again here.
                                                   7
2:19-cv-02777-DCN-BM         Date Filed 05/20/20        Entry Number 40       Page 8 of 14




      considered to not be specific, and therefore only call for a clear error review, when they

      are “merely almost verbatim restatements of arguments” that were previously made and

      “do not alert the court to matters which were erroneously considered by the Magistrate

      Judge.” Ashworth v. Cartledge, 2012 WL 931084, at *1 (D.S.C. Mar. 19, 2012); see also

      Gallop v. Joyner, 2017 WL 2377680, at *1 n.3 (D.S.C. May 30, 2017), aff’d, 707 F.

      App’x 142 (4th Cir. 2017) (“Courts have found that objections that merely rehash

      arguments previously raised and addressed by the magistrate judge are insufficient to

      direct the court to a specific error in the magistrate judge’s Report.” (collecting cases)).

             In Objection # 2, Hamada argues that the R&R failed to consider three similar

      state court cases in which the judges found that the plaintiffs presented valid causes of

      action for wrongful termination in violation of public policy: Alton Owen v. The Boeing

      Company, Richard Mester v. The Boeing Company, and Joe Delmaro v. The Boeing

      Company. Hamada mentioned these cases in his response to defendants’ motion to

      dismiss. ECF No. 22 at 20. Because Hamada argues that the R&R failed to consider

      these cases, the court finds that he is not merely rehashing an argument he previously

      presented. Instead, he presented an argument based on these cases to the magistrate

      judge, and now he contends that the magistrate judge erred by failing to consider those

      cases. As such, this objection will receive de novo review.

             In Objection # 3, Hamada claims that the R&R “failed to consider that the

      alternative remedy did not apply to the Plaintiff because the Plaintiff did not meet the

      requirements of an AIR 21 complaint.” ECF No. 36 at 6. In Hamada’s response brief, he

      argued that AIR21, which “protects airline employees who report violations of federal

      regulations from discharge or discrimination,” does not provide an alternative remedy for



                                                    8
2:19-cv-02777-DCN-BM          Date Filed 05/20/20       Entry Number 40      Page 9 of 14




      Hamada because Hamada had merely done his job and was not engaged in protected

      activity, as required by AIR21. ECF No. 22 at 15. Like with Objection # 2, the court

      finds that Hamada is not rehashing this argument but instead argues that the R&R failed

      to consider the argument in the first place. Therefore, the court will review de novo

      Objection # 3.

                B. De Novo Consideration of Objections

                Next, the court considers Hamada’s objections that warrant de novo review and

      ultimately finds none of them to be convincing.

                       a. Objection # 2

                As discussed above, Hamada argues that the R&R failed to consider several state

      court cases with similar facts in which the judges found that the plaintiffs stated a claim

      for wrongful termination in violation of public policy. The R&R did not mention these

      cases, presumably because Hamada only provided citations to incorrect state court case

      numbers5 or no case number at all and failed to attach the orders to his response brief.

      Upon searching the state court dockets, the court was able to locate the order denying the

      motion to dismiss in Owen v. The Boeing Company, Case No. 2019CP1003305. The

      order summarily denied the motion to dismiss with no legal analysis or discussion. The

      order is clearly not binding on the federal court, and without any reasoning provided as to

      why the motion to dismiss was denied, the court does not find the order to be persuasive

      either.




                5
             The case number for Owen v. The Boeing Company is 2019CP1003305, not
      2019CP103305. The case number for Mester v. The Boeing Company is
      2019CP1002556, not 2019CP0102556.
                                                    9
2:19-cv-02777-DCN-BM        Date Filed 05/20/20      Entry Number 40        Page 10 of 14




             The court was also able to locate the order denying in part the motion to dismiss

      in Mester v. The Boeing Company, Case No. 2019CP1002556. That order is not a

      summary order; however, in analyzing the cause of action for wrongful termination in

      violation of public policy, the state court simply stated what the cause of action legally

      entails and then found that the plaintiff presented a proper claim. The court did not

      engage in any analysis, so again, the order is not binding nor is it persuasive. As to the

      final case mentioned by Hamada, Joe Delmaro v. The Boeing Company, Hamada did not

      bother to provide any citation, correct or not, and the court was unable to locate the

      docket for the case. In sum, these cases do not convince the court that Hamada has

      properly pleaded a claim for wrongful termination in violation of public policy.

                     b. Objection # 3

             Also discussed above, Hamada argues in Objection # 3 that the R&R failed to

      consider that an alternative remedy based on an AIR21 complaint did not apply here. As

      explained in the R&R, a plaintiff cannot contest his termination using a claim for

      wrongful termination in violation of public policy when an alternative statutory remedy

      exists. Lawson v. S.C. Dep’t of Corr., 532 S.E.2d 259, 261 (S.C. 2000). The R&R found

      that Hamada failed to sufficiently plead a wrongful termination in violation of public

      policy claim because Hamada has or had statutory remedies for his claim, making this

      cause of action inapplicable. ECF No. 34 at 5. The alternative remedy that exists or

      existed for Hamada was under the National Labor Relations Act (“NLRA”), and Hamada

      does not dispute the existence of that remedy. Therefore, it is irrelevant whether or not

      an alternative remedy based on AIR21 applied here, because the alternative remedy under

      NLRA exists. The court overrules this objection.



                                                   10
2:19-cv-02777-DCN-BM       Date Filed 05/20/20       Entry Number 40        Page 11 of 14




                     c. Objection # 5

             In Objection # 5, Hamada argues that the R&R failed to consider that Carbon

      made false statements about Hamada that led to Hamada’s termination. In his slander

      cause of action, Hamada alleges that “the false statements were intentionally made by the

      Defendants, in order to have the Plaintiff terminated from his employment and damage

      his reputation in the Airline Industry.” Am. Compl. ¶ 68. The R&R recommends

      dismissing Hamada’s slander cause of action because Hamada’s allegation that

      defendants made defamatory statements to third parties was conclusory and because

      Hamada failed to allege to whom the statements were made. As the complaint is pleaded,

      whether Carbon made false statements that led to Hamada’s termination only has bearing

      on Hamada’s slander claim, and Hamada does not object to the R&R’s recommendations

      as to why the slander claim should be dismissed. Therefore, whether the R&R failed to

      consider the allegation that Carbon made false statements about Hamada that led to

      Hamada’s termination is irrelevant because the slander claim was dismissed for other

      reasons.

                     d. Objection # 6 and Objection # 7

             Hamada next argues that the R&R failed and refused to consider the treatment

      Hamada received during his employment based on race after he was considered to be a

      terrorist as well as various factual allegations about Hamada’s supervisor that are related

      to his hostile work environment claim. The court understands these objections to mean

      that Hamada believes that the R&R did not take his factual allegations into account when

      dismissing his hostile work environment claim.




                                                  11
2:19-cv-02777-DCN-BM        Date Filed 05/20/20      Entry Number 40        Page 12 of 14




             The R&R dismissed the hostile work environment claim for two reasons. First,

      Hamada’s response to defendants’ argument for dismissal of this claim was one sentence:

      “The Plaintiff properly filed a charge of discrimination alleging race discrimination and

      hostile work environment based on race.” ECF No. 22 at 22. The R&R found that

      Hamada’s lack of any effective response alone could be considered grounds for

      dismissal. Nevertheless, the R&R turned to the merits of the claim and found that the

      hostile work environment claim under Title VII is barred by the statute of limitations.

      Hamada does not object to this finding, and any consideration of factual allegations

      cannot save a time-barred claim. Therefore, Hamada’s objections as to a hostile work

      environment claim based on Title VII are overruled.

             With regard to Hamada’s § 1981 hostile work environment claim, the R&R

      concluded that Hamada failed to set forth any factual allegations sufficient to give rise to

      a plausible claim. Hamada’s hostile work environment claim is premised on the alleged

      discrimination he suffered based on his race, national origin, and religion. As the R&R

      explains, Hamada alleges that “based on the actions of the Defendant in 2015 the Plaintiff

      suffered a Hostile Work Environment until his termination from Management.” Am.

      Compl. ¶ 105. Those actions were that Hamada was accused of being a terrorist and

      terminated by Boeing, the FBI investigated Hamada and determined he was not a terrorist

      after four days, and that Boeing failed to rehire Hamada for three weeks. Am. Compl.

      ¶ 15. As the R&R points out, the rest of Hamada’s factual allegations relate to the union

      and his FMLA leave. Hamada cites to no factual allegations about “the treatment

      received by the Plaintiff while employed with the Defendant after he was considered a

      terrorist based on his race,” and the court was unable to find any.



                                                   12
2:19-cv-02777-DCN-BM        Date Filed 05/20/20      Entry Number 40        Page 13 of 14




             Similarly, most of the allegations Hamada discusses in Objection # 7 relate to the

      union, not discrimination based on race, national origin, and religion. In his objection,

      Hamada argues that “Keith McDonald specifically hated the unions and regularly

      informed employees he left Boeing Seattle because of the unions and the rain.” ECF No.

      36 at 6. This is unrelated to an alleged hostile work environment based racial, national

      origin, and religious discrimination. The same is true for Hamada’s next point: that he

      “rarely spoke to McDonald because of his attitude and unprofessionalism.” Id. This

      allegation makes no mention of race, national origin, or religion. Hamada next notes that

      he alleges that “he had made a complaint against Keith McDonald and his differential

      treatment of employees based on Race, Religion, Color and National Origin during his

      employment which could and did lead to a hostile work environment and his

      termination.” Id. at 6–7. However, this conclusory allegation is insufficient to state a

      claim for a hostile work environment, which requires the alleged harassment to be

      “sufficiently severe or pervasive to alter the conditions of employment and create an

      abusive atmosphere.” Spriggs v. Diamond Auto Glass, 242 F.3d 179, 183 (4th Cir.

      2001). There are simply no factual allegations that discuss “[t]he degree of hostility or

      abuse,” such as “the frequency of the discriminatory conduct; its severity; whether it is

      physically threatening or humiliating, or a mere offensive utterance; and whether it

      unreasonably interferes with an employee’s work performance.” Id. Therefore, the court

      overrules Hamada’s final two objections as they related to his hostile work environment

      claim based on § 1981.

             Finally, the court notes that at the end of the “procedural history” section of

      Hamada’s objections, he notes that “[i]f the court had permitted the plaintiff to file an



                                                   13
2:19-cv-02777-DCN-BM         Date Filed 05/20/20     Entry Number 40         Page 14 of 14




      amended complaint to clarify the Court [sic] would have permitted the case to move

      forward.” ECF No. 36 at 3. Even interpreting this as an objection, despite that it is not

      raised in the “objection” portion of Hamada’s brief, the court finds it to be meritless.

      Hamada had already amended his complaint once as a matter of course, and in his

      response brief, he did not request to amend his complaint as an alternative to the court

      dismissing his claims. He only offered to file an amended complaint to “correct the

      scrivener’s errors” of including allegations about sexual discrimination. ECF No. 22 at

      22. Hamada cannot now object to the R&R failing to do something that he did not

      request in the first place.

                                         IV. CONCLUSION

              For the foregoing reasons the court ADOPTS the R&R and GRANTS the motion

      to dismiss. Specifically, the court dismisses Hamada’s claims for wrongful termination,

      slander, and hostile work environment, dismisses Carbon as a defendant, and strikes any

      sex discrimination allegations in the amended complaint.

              AND IT IS SO ORDERED.




                                             DAVID C. NORTON
                                             UNITED STATES DISTRICT JUDGE

      May 20, 2020
      Charleston, South Carolina




                                                   14
